Citation Nr: 0203464	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant is currently receiving disability 
compensation at a combined 100 percent rating level for 
several disabilities, including a right above the knee 
amputation with loss of use of the left foot under either 
service connection or the paired organ/extremity provisions 
of 38 U.S.C.A. § 1160, 38 C.F.R. § 3.383.  He has no other 
qualifying service-connected disabilities for purposes of 
basic entitlement to specially adapted housing.

2.  In July 1990, the General Counsel issued precedent 
opinion VAOPGCPREC 75-90, which held that the award of 
disability compensation under the paired organ/extremity 
provisions of 38 U.S.C.A. § 1160 will not establish basic 
entitlement to specially adapted housing/home adaptation 
grant under 38 U.S.C.A. § 2101. 


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing have been met.  38 U.S.C.A. § 
2101(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.383, 3.809 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board in January 1999 for further development, with 
said development being accomplished.  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board notes initially that claims for financial 
assistance in the acquisition of specially adapted housing 
and/or a special home adaptation grant are claims for 
separate benefits.  If a veteran qualifies for specially 
adapted housing, the adaptations are included.  A veteran can 
only qualify for adaptations to a home if he/she does not 
qualify for the specially adapted housing.

Under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, compensation 
is payable for certain specified combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct, which includes loss or loss of use of one 
hand or one foot as a result of service-connected disability 
and loss or loss of use of the other hand or foot as a result 
of nonservice-connected disability.

With regard to the veteran's application for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the Board notes that 38 U.S.C.A. § 2101(a) provides 
that the secretary is authorized to assist any veteran who is 
entitled to compensation under Chapter 11 of this title for 
permanent and total service-connected disability due to 

(1).  Loss or loss of use of both lower extremities, such as 
to preclude locomotion without the aide of braces, crutches, 
canes, or a wheelchair; or

(2).  Which includes (A) blindness in both eyes, having only 
light perception, plus (B) loss or of use of one lower 
extremity; or

(3).  Due to the loss or loss of use of one lower extremity 
together with (A) residuals of organic disease or (B) the 
loss or loss of use of one upper extremity which so injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809 provides that that a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be extended to a 
veteran if the veteran had active military service and the 
disability must have been incurred in or aggravated as a 
result of service and the veteran must be entitled to 
compensation for permanent and total disability due to:

(1)  the loss or loss of use of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 

(2)  blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or 

(3)  the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 

(4)  the loss or loss of use of one lower extremity, together 
with the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 C.F.R. § 3.809 (2001).

The term "preclude locomotion" is defined in pertinent 
regulations as meaning the necessity for regular and constant 
use of a wheelchair, braces, crutches or canes as a normal 
mode of locomotion, although occasional locomotion by other 
methods may be possible. 38 C.F.R. § 3.809(d).

As noted above, 38 U.S.C.A. § 1160(a)(4) stipulates, in 
pertinent part, that where a veteran has suffered loss of use 
of one foot as a result of service-connected disability, and 
the veteran has incurred non-service-connected loss of other 
foot, which is considered the other "paired extremity," and 
the non-service-connected loss of foot was not the result of 
the veteran's own willful misconduct, VA will assign a rate 
of compensation as if both were the result of service-
connected disability."  See also 38 C.F.R. § 3.383 (a)(4).  

A review of the record demonstrates that the RO granted 
service connection for internal derangement for the right 
knee joint in an October 1944 rating determination.  

In April 1992, the veteran had a right above the knee 
amputation performed.  In a July 1992 rating determination, 
the RO assigned a 60 percent disability evaluation for a 
right above the knee amputation.  The RO also found that 
entitlement to automobile and adaptive equipment was 
established.  The RO further found that the veteran was 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 314 subsection (k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of one foot from April 7, 1992.  

In June 1995, the veteran had a left below the knee 
amputation performed.  

In an August 1995 rating determination, the RO denied service 
connection for left foot diabetic foot ulcer ketoacidosis and 
staphylococcal osteomyelitis, which subsequently led to the 
below the knee amputation.  

In a May 1997 rating determination, the RO assigned a 100 
disability evaluation for the veteran's service-connected 
anatomical loss of right foot below the knee level and the 
nonservice-connected anatomical loss of the left foot below 
the knee level under 38 C.F.R. § 3.383(a)(4).  

In June 1997, the veteran filed an application for acquiring 
specially adapted housing.  In August 1997, the RO denied 
entitlement to specially adapted housing or a special home 
adaptation grant.  Later that month, the veteran expressed 
disagreement with the RO's denial.  The veteran indicated 
that it was his belief that he met the criteria for specially 
adapted housing.  

In a November 1997 rating determination, the RO granted 
service connection for ischemic heart disease as secondary to 
the service-connected right above the knee amputation and 
assigned a 60 percent disability evaluation.  The RO also 
listed anatomical loss of right foot above knee level, with 
anatomical loss of left foot below knee level as both being 
service-connected.  

At the veteran's January 1998 hearing, the veteran and his 
representative both argued that his left leg below the knee 
amputation should be service-connected as it was related to 
either one or all of his now service-connected disabilities.  
They noted that if service connection were granted for his 
left below the knee amputation, he would be entitled to 
specially adapted housing.  

In January 1999, the Board remanded this issue for 
clarification as to whether the veteran's left lower 
extremity was nonservice-connected or service-connected.  The 
basis for the remand was that the November 1997 rating 
determination had not classified the left lower extremity as 
nonservice-connected.  

In a November 2000 rating determination, the RO found that 
the November 1997 rating decision was erroneous in listing 
the left foot amputation as a service-connected disability on 
the code sheet.  The RO noted that compensation had been 
granted for the left foot under the provisions of 38 C.F.R. 
§ 3.383 but that service connection was not in effect for the 
left foot amputation.  

The Board is aware of the Court's recent decision in 
Kilpatrick v. Principi, No. 98-2247 (U.S. Vet. App. Feb. 8, 
2002),which invalidated part of 38 C.F.R. § 3.809 and O.G.C. 
Prec. 24-97.  In essence, if Kilpatrick withstands further 
judicial review, the veteran may meet eligibility because he 
is in receipt of compensation at the appropriate level.

Regardless of Kilpatrick, the RO, at some point designated 
both lower extremity amputations as service-connected.  The 
Board rejects any premise that the 1997 rating decision was 
mere typographical error that could be corrected by penciling 
in a change after the fact.  After-the-fact justification of 
a past error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The 1997 
rating decision was more than a typographical error, the 
rating decision included in the body of the document the 
following:  "Evidence shows that the veteran now has a 
service-connected disability, the loss of both feet...".  

The error was recognized by the Board and the RO was afforded 
an opportunity to correct the error in accordance with 
regulations.

The RO elected to determine that severance action was not 
warranted.  In fact, it was determined that there had not 
been clear and unmistakable error.  The Board does not agree 
with the action taken by the RO and holds that service-
connection is in effect for each lower extremity amputation.  
Regardless of the reasoning of the regional office, the RO 
coded both amputations as service-connected and specifically 
stated in the body of the November 1997 rating decision that 
both were service-connected.  See Baughman v. Derwinski, 1 
Vet. App. 563 (1991).

Therefore, the veteran meets the eligibility requirements for 
specially adapted housing. 



ORDER

Entitlement to a certificate for specially adapted housing is 
granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

